IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


GARY TAYLOR,                                : No. 29 EM 2017
                                            :
                   Petitioner               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
JOHN J. TALABER, PENNSYLVANIA               :
BOARD OF PROBATION AND PAROLE,              :
ET. AL.,                                    :
                                            :
                   Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 24th day of April, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.